- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 of 15(d) of the Securities Exchange Act of 1934 November 12, 2010 Date of Report (date of earliest event reported) American TonerServ Corp. Exact name of Registrant as Specified in its Charter Delaware 333-120688 33-0686105 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification Number 6085 State Farm Drive, Suite 110, Rohnert Park, CA 94928 Address of Principal Executive Offices, Including Zip Code (800) 736-3515 Registrant's Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On November 12, 2010, Chad Solter resigned as a Director of American TonerServ Corp. (the "Company"). Mr. Solter's resignation was not a result of a disagreement with the Company on any matter relating to the Companys operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, hereunto duly authorized. AMERICAN TONERSERV CORP. Dated: November 18, 2010 By: /s/ Daniel J. Brinker Daniel J. Brinker, Chief Financial Officer
